DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered. Claim 1 was amended. Claims 6-9 were cancelled.
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 6/8/2020 is acknowledged. The traversal is on the ground(s) that search and examination of the claims can be made without a serious burden. This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
	
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/8/2020.


Claim Rejections - 35 USC § 103
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170345680, already of record) in view of Yamaguchi (US 20190148192, already of record) and Halderman (USP 6597444).
	Regarding claims 1 and 5, Lee teaches a substrate processing apparatus comprising: 
a weight measuring unit 550 (liquid amount detector) configured to detect a liquid amount of a liquid film formed on a substrate in a first process chamber 260 (para 0061, 0082-0091; see for example Figs. 3 and 4);
	a drying apparatus 400 (dryer) configured to perform a drying process on the substrate on which the liquid film is formed to remove the liquid film from the substrate in a second process chamber 280 (para 0062, 0068; see for example Fig. 6); and
a controller 600 configured to:
control the weight measuring unit 550 (liquid amount detector) to detect the liquid amount of the liquid film (para 0077, 0082, 0085); and
perform the drying process when the controller 600 determines that the liquid amount of the liquid film detected by the weight measuring unit 550 (liquid amount detector) falls within a preset range (para 0077, 0082-0086; see for example Fig. 8 flowchart of operation).

Lee does not explicitly teach: a coating state detector configured to detect a defective portion of the substrate with the liquid film formed thereon, the defective portion being a portion where the liquid film is not formed; the controller 600 configured to control a coating state detector to detect the defective portion before a drying process by the drying apparatus 400 (dryer) is performed; or the controller configured to control the drying apparatus 400 (dryer) to perform the drying process when the controller 600 determines no defective portion is detected by a coating state detector.
However, Yamaguchi teaches using an imaging device including a camera 10 (coating state detector) configured to detect a defective portion of a substrate with a low-surface tension liquid (liquid film) formed thereon (para 0062-0063, 0096-0099; see for example Fig. 3B), the defective portion being a portion (e.g., breakage) where the low-surface tension liquid (liquid film) is not formed (para 0142-0145; see for example Figs. 10 and 11); a controller 30 configured to control the camera 10 (coating state detector) to detect the defective portion before a liquid removing step (drying process) is performed (para 0062-0063, 0096-0099; see for example Fig. 3B); the controller 30 configured to control the inert gas supply unit 7 (dryer) to perform the drying process (para 0061, 0099) when the controller 30 determines no defective portion is detected by the coating state detector (para 0142-0145; see for example Figs. 10 and 11), for the benefit of enhancing productivity of substrate processing (for motivation see para 0033).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a coating state detector with the apparatus of Lee and modify the controller 600, as taught by Yamaguchi, for the benefit of enhancing productivity of substrate processing.

	Neither Yamaguchi, nor Lee, teach that the camera (coating state detector) includes an infrared sensor for detecting the defective portion.
However, Halderman teaches a camera 30 (coating state detector, infrared sensor) configured to detect a temperature distribution of the substrate 32, and controlling the camera 30 (coating state detector) to detect a defective portion (i.e., lack of coverage) based on a difference in temperature between the defective portion and a portion of the substrate 32 where the liquid film 34 is formed, for the benefit of determining sufficient coverage of the liquid on the substrate (col. 5, lines 28-67 through col. 6, lines 1-9; see for example Fig. 3). The ordinary artisan would recognize the advantage of applying this process to various compositions, including the compositions applied in apparatus of the prior art combination of Lee and Yamaguchi. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an infrared sensor with the previous art combination above, and modify the controller to carry out the claimed process, as taught by Halderman, for the benefit of determining sufficient coverage of the liquid on the substrate.


	Regarding claim 3, Lee further teaches that the controller 600 is configured to control the weight measuring unit 550 (liquid amount detector) to detect the liquid amount before the substrate is transferred to the drying apparatus 400 (dryer) in the second process chamber 280 (para 0077, 0082-0086; see for example Fig. 8 flowchart of operation).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170345680, already of record) in view of Yamaguchi (US 20190148192, already of record) and Halderman (USP 6597444) as applied to claim 1 above, and in further view of Walter (USP 6348101, already of record).
Regarding claim 4, as mentioned above, Lee further teaches that the controller 600 is configured to control the weight measuring unit 550 (liquid amount detector) to detect the liquid amount before the substrate is transferred to the drying apparatus 400 (dryer) in the second process chamber 280 (para 0077, 0082-0086; see for example Fig. 8 flowchart of operation).
Lee does not explicitly teach that the controller 600 is configured to control the weight measuring unit 550 (liquid amount detector) to detect the liquid amount after the substrate is transferred to the drying apparatus 400 (dryer).
However, Walter teaches using a precision balance (liquid amount detector, weight measuring unit) to detect a liquid amount after a substrate is transferred to a vessel 12 (dryer) (see for example Fig. 1), for the benefit of confirming removal of the liquid (col. 10, lines 66-67 through col. 11, lines 1-9). The provision of mechanical or automated means to replace manual activity was held to have been obvious. In re Venner 120 USPQ 192 (CCPA 1958); In re Rundell 9 USPQ 220 (CCPA 1931). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller 600 in Lee to detect the liquid amount after the substrate is transferred to the drying apparatus 400 (dryer), as taught by Walter, for the benefit of confirming removal of the liquid.
	

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717